Citation Nr: 1242956	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease.

2.  Entitlement to service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this decision the RO, in part, denied reopening the Veteran's claim for service connection for herniated disc, L4-5, with degenerative joint disease, lumbosacral spine, and denied service connection for bilateral hearing loss.  Although the Veteran specified in his February 2009 notice of disagreement that he was appealing a subsequent denial of these issues in September 2008, as the earlier decision falls within the time limits for appeal, the Board will recognize this earlier adverse decision as being the subject of the present appeal.  In October 2012, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Review of Virtual VA reveals no pertinent documents.

The Board observes that the Veteran's back disability on appeal has been variously characterized in the rating decisions and supplemental statements of the case as entitlement to service connection for a back injury; herniated disc L4-5, with degenerative joint disease, lumbosacral spine; and back condition.  The Board also observes that the Veteran's back problems have been variously diagnosed to include lumbosacral strain, degenerative disc disease, herniated disc L4-5 and mild scoliosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  With the foregoing in mind, the present appeal for service connection for a back disability has been expanded as shown on the title page of this decision.

The underlying claim of entitlement to service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied reopening the claim for service connection for herniated disc, L4-5, with degenerative joint disease, lumbosacral spine, on the basis that no new and material evidence had been submitted.  It was held that the evidence did not show the onset of a chronic back disability in service or relate a current lumbar disability to service.  The Veteran was notified of that decision and while he initiated an appeal by filing a notice of disagreement in January 2006, he did not perfect an appeal by filing a substantive appeal following the RO's issuance of a statement of the case in June 2006.  

2.  The evidence pertaining to the claim for service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease, received subsequent to the July 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss for the purpose of VA disability compensation is not shown. 


CONCLUSIONS OF LAW

1.  The July 2005 rating decision in which the RO denied service connection for herniated disc, L4-5, with degenerative joint disease is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the July 2005 denial is new and material, the criteria for reopening the claim for service connection for a back disability, to include herniated disc, L4-5, with degenerative joint disease are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service nor may sensorineural hearing loss disability be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

With respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for a back disability, to include herniated disc, L4-5 and degenerative joint disease, as is explained below, the Board has found the evidence currently of record to be sufficient to reopen the claim.  Therefore, no further discussion of the VCAA is necessary with respect to this matter.  

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Regarding the issue of entitlement to service connection for bilateral hearing loss disability, the appellant was provided with initial notice of the VCAA in October 2007, which was prior to the July 2008 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied. 

The Court has issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the appellant is not prejudiced by a decision at this time regarding the claim of entitlement to service connection for bilateral hearing loss disability since he was given notice of the effective date and disability rating elements in the October 2007 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for service connection for bilateral hearing loss disability, including obtaining medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he attended via video conference in October 2012.  In terms of affording the appellant a VA examination, the appellant was afforded a QTC audiological examination in May 2008.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the May 2008 QTC examination report contains sufficient findings with which to properly evaluate the appellant's pending claim for bilateral hearing loss disability and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  New and Material Evidence to Reopen Claim for Service Connection for a Back Disability, to include herniated disc, L4-5, and Degenerative Joint Disease

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the instant case, the RO initially denied the Veteran's claim for service connection for a back disability in 1969, and the last final rating decision on this matter was in July 2005.  More specifically, in July 2005, the RO denied reopening the Veteran's claim for service connection for a back disability, characterized as herniated disc, L4-5, with degenerative joint disease, lumbosacral spine.  The basis of the denial was that the evidence did not show the onset of a chronic back disability in service or relate a current lumbar disability to service.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

This appeal arises from the Veteran's July 2007 application to reopen his claim for service connection for a low back disability.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file prior to July 2005 includes the Veteran's service treatment records which show that he was treated in October 1967 after being caught between two vehicles.  X-rays of the pelvis were negative for fracture.  The Veteran was prescribed medication, bed rest for 24 hours and light duty for 24 hours.  His separation examination report of October 1968 shows a normal clinical evaluation of the spine.  He denied back trouble of any kind on an October 1968 Report of Medical History.  

The evidence on file in July 2005 also included a VA examination report in January 1969 containing the Veteran's report of a sore back and diagnosing him as having history of crush injury, pelvis.  Spine x-rays taken at that time were negative.  In addition, there were postservice treatment records showing that the Veteran injured his back at work in February 1977 while lifting a 50 pound feed sack and was diagnosed as having mechanical lumbosacral strain.  

There are also records, including those received from the Social Security Administration, that show that the Veteran injured his back at work in September 2000 while pulling plastic out of a hole.  These records include an Independent Medical Examination (IME) report dated in August 2001, signed by a neurologist and an orthopedist, finding that the Veteran had sustained a lumbar strain due to the work injury in September 2000, and that he also had preexisting degenerative arthritis of the lumbar spine that was unrelated and not aggravated by the September 2000 injury.  A subsequent IME report from an orthopedic surgeon in December 2001 diagnosed the Veteran as having:  (1) pre-existing lumbosacral degenerative disc disease, and (2) lumbosacral strain, superimposed on diagnosis (1), industrially related in whole on a more probable than not basis.  SSA records also show that the Veteran was awarded disability benefits effective in December 2002 due to a primary diagnosis of disorders of the back.  

There are also private and VA outpatient treatment records that show the Veteran's continuing complaints of low back pain which he relates to service.  This includes a private treatment record in April 1985 containing  the Veteran's report that ever since service when he was caught between two vehicles he has experienced back problems with bad weather.  The evidence also includes a computed tomography (CT) scan report in March 1988 showing left-sided L4-5 disc herniation.  

Pertinent evidence added to the claims file since July 2005 includes an August 2008 opinion by the Veteran's treating physician, S. Stout, M.D., who reported that the Veteran had chronic back pain which started when he was pinned between a tire and earth mover in service.  He noted that the Veteran's initial evaluation showed bruising and that he had had multiple flares of back pain ever since this original injury.  He said he believed this was a "service connected disorder" and that the Veteran should be considered for "coverage".  There is also the Veteran's October 2012 Board videoconference hearing testimony wherein he essentially testified that his present back condition was due to his initial back injury in service.   

The evidence outlined above that was submitted after July 2005 relates to an unestablished fact necessary to substantiate the claim, because, by way of Dr. Stout's August 2008 report, provides evidence that supports a nexus between the Veteran's service and present low back disability problems.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Thus, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability, to include herniated disc, L4-5 and degenerative joint disease, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Bilateral Hearing Loss Disability

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002). That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In this case, there is no evidence that the Veteran has met VA's definition of hearing impairment either in service or after service.  38 C.F.R. § 3.385.  The Veteran's service treatment records are devoid of hearing complaints or treatment and show that he had normal hearing acuity at his October 1968 separation examination as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

As far as postservice audiological findings, a QTC audiological examination performed in May 2008 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
25
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner reported that there was no diagnosis because there was no pathology to render a diagnosis.  He stated that the examination revealed that the Veteran had no hearing problems.

There is also a hearing loss evaluation report by the Veteran's treating physician, S. Stout, M.D., dated in September 2008.  The hearing evaluation report, in graph form, shows that the Veteran's pure tone thresholds were all between 0 and 20 decibels in each ear from 500 to 4000 hertz.  Word recognition was 100 percent in the right ear and 98 percent in the left ear.  Dr. Stout reported that the Veteran had normal hearing in the left ear and normal to borderline hearing in the right ear.  

The findings above do not meet VA's regulatory provisions for hearing impairment "disability" under 38 C.F.R. § 3.385.

The only evidence of the Veteran presently having a hearing loss disability related to service is the Veteran's written assertions and hearing testimony to this effect.  While the Veteran may make assertions regarding symptoms he perceives to be manifestations of disability, the question of whether he has a present hearing loss impairment (as defined by VA regulation) related to service, is one that requires skill in diagnosis, and questions involving diagnostic skills must be made by medical experts.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no indication that this disability has worsened since the last examination.  Rather, the Veteran denied at the October 2012 Board hearing that his hearing had gotten worse since his last examination.

As the Board may consider only independent medical evidence to support its findings as to a current medical diagnosis, which is not capable of lay observation, and as there is no favorable medical evidence of a current hearing loss under 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen the claim for service connection for a back disability, to include herniated disc, L4-5 with degenerative joint disease, lumbosacral spine, has been received, to this limited extent, the appeal is granted.

Service connection for bilateral hearing loss disability is denied.



REMAND

Now that the Veteran's claim for service connection for a low back disability has been reopened, additional development is necessary in order to properly decide the underlying merits of the claim.  Such development requires affording the Veteran a new VA examination to assess the nature and etiology of his claimed low back disability.  See 38 U.S.C.A. § 5103A(d).  The Veteran previously underwent a VA examination for his back in February 2012.  While the February 2012 VA examination report is fairly comprehensive and detailed, the examiner only addressed the Veteran's back pathology in terms of his disc pathology.  Thus, it is unclear in light of Dr. Stout's 2008 letter and the Veteran's somewhat complex medical history, whether he has any other back pathology and, if so, whether such pathology is caused by or aggravated by service.    

While the Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, it finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed low back disability, to include herniated disc, L4-5 and degenerative joint disease. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current lumbar spine disorder was incurred or aggravated by his active military service.  By aggravation, the Board means a permanent increase in a pre-existing condition that was beyond natural progression.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder(s), or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet, App. 382 (2010).

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures. 

3.  Thereafter, the RO should readjudicate the claim for service connection for a low back disability.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


